Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 134-153, drawn to a device comprising a nanopore and a chamber with an enzyme attached therein and a multiplex device comprising a plurality such devices.
Group II, claim 154, drawn to a method of determining the sequence of a polymer.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of the device of Group I that comprise a first layer comprising a pore, a chamber comprising an enzyme, and a subsequent layer therein, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Sampath, G. (RSC Adv. 2015, vol 5, pages 167-171), wherein the artisan discloses the below device (reproduced from Figure 1):

    PNG
    media_image1.png
    430
    619
    media_image1.png
    Greyscale
As shown, the device comprises a top layer (gray layer) that comprises, “AHL pore”, wherein under said pore comprise an enzyme, an exonuclease which cleaves the DNA strand traversing through the AHL pore, generating a plurality of monomers, which are then subsequently passed though a second solid-state or AHL pore:
“In this communication an electrolytic cell structure with two nanopores in tandem is proposed for DNA sequencing” (page 167, 1st column, bottom paragraph)

“cis1, upstream nanopore (UNP), trans2 = cis2, downstream nanopore (DNP).  An exonuclease enzyme covalently bonded to the downstream side of UNP cleaves the leading base from ssDNA threading through UNP.  The cleaved base is detected as it passes through DNP while being slowed down by a chemical adapter insdie DNP or a profiled voltage applied over a segment of DNP” (page 167, 2nd column, 1st paragraph)

	Therefore, the special technical feature of a device comprising two layers, wherein the first and the second layer comprising a pore with an exonuclease enzyme immobilized in the area between to the two layers (i.e., a chamber), for the purpose of traversing the DNA strand through the first pore, cleaving of the DNA via an exonuclease and analyzing the cleaved monomers through a second pore is deemed anticipated, and consequently, the special technical feature fails to make a contribution over the prior art.
Rejoinder under In re Ochiai
	The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04.  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.
	In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104.  Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained.  Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims.  Failure to do so may result in a loss of right to rejoinder.
	Further, note that the prohibition against double patenting rejection of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.
	Finally, Applicants are advised that in the event of rejoinder, if the application containing the rejoined claims is not in condition for allowance, the subsequent Office Action may be made FINAL, or, if the application was already under FINAL rejection, the next Office Action may be made an advisory action.
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        March 15, 2022
/YJK/